DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2021 has been entered.

Remarks
Pending claims for reconsideration are claims 1-12, and 14-22. Applicant has
Amended claims 1, 5, 7-8, 14-15, and 21. 
Canceled claim 13. 
Added new claim 22.


Allowable Subject Matter
Claims 1-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15:
The closest prior art Joseph Fitzgerald (U.S. 9,270,670 B1) discloses receiving access request from a user with valid credential and providing the user with a 

The second closest prior art Boss et al. (U.S. 2018/0083989  A1) discloses upon receiving valid credentials from an untheorized user presenting a decoy system to the unauthorized user (Boss: Fig. 9; and Para 0079).

The third closest prior art Stickle et al. (U.S. 10,397,273 B1) discloses receiving an “additional information” such an IP address from a user which is related to a user device and analyzing a received request with the IP address using “machine learning datasets” (Stickle, Col 10:43-64).

A newly found prior art Benjamin John King (U.S. 2012/0226912 A1) discloses “user input interface used for entering the security code has been powered down in sleep mode, this particular user input interface must also be woken up, i.e., powered up and placed in a state in which it can receive user input. In the secure state, then, access to at least some functions or data--whether the functionality of one of the user input interfaces, the functionality of an application normally executable on the device, or access to the data stored on the device--is disabled or inactivated, and some or all of these disabled or inactivated features are not accessible until the appropriate security code has been received and verified by the device” (King, Para 0060).



responsive to determining that the request includes authentic login credentials and is from an unauthorized user:
disabling functionality associated with the plurality of interactive elements configured for display in the authentic user interface; and -2-Application No. 15/888,531 
generating a decoy user interface including the plurality of interactive elements having disabled functionality and having an appearance similar to the authentic user interface…” along with other limitations independent claims 1, 8, and 15.

For this reason, the specific claim limitations recited in the independent claims 1, 8, and 15 taken as a whole are allowed.
The dependent claims 2-7, 9-12, 14, and 16-22 which are dependent on the above independent claims 1, 8, and 15 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498